Exhibit 10.1

 

SINCLAIR BROADCAST GROUP, INC.

 

STOCK APPRECIATION RIGHT AGREEMENT

 

THIS STOCK APPRECIATION RIGHT AGREEMENT (this “Agreement”) is made and entered
into as of this 9th day of March, 2012 (the “Grant Date”) between Sinclair
Broadcast Group, Inc., a Maryland corporation (the “Company”), and David D.
Smith (“Smith”).

 

RECITALS

 

WHEREAS, the Company had adopted the 1996 Long-Term Incentive Plan of Sinclair
Broadcast Group, Inc. (the “Plan”) to reward certain key individuals for making
contributions to the Company and its subsidiaries by enabling them to acquire
shares of Class A Common Stock, par value $.01 per share (“Common Stock”), of
the Company; and

 

WHEREAS, the Company desires to grant to Smith stock-settled compensation based
on the appreciation in value of four hundred thousand (400,000) shares of Common
Stock (the “SARs”) pursuant to the Plan and upon the terms and subject to the
conditions hereinafter set forth.

 

AGREEMENTS

 

NOW, THEREFORE, IN CONSIDERATION OF the foregoing premises, the parties to this
Agreement agree as follows:

 

1.             Grant of SARs.  Subject to the terms and conditions set forth in
this Agreement, the Company hereby grants to Smith the fully vested right to
receive Common Stock of the Company equal in value to the difference between the
SARs’ base value of Eleven Dollars and Sixty-Eight Cents ($11.68) per SAR, which
is the fair market value of one share of Common Stock on the date of grant under
the Plan, and the per share closing price of the Company’s Common Stock on the
date of exercise.

 

2.             Relationship to Plan.  The SARs are issued in accordance with and
subject to all of the terms, conditions, and provisions of the Plan, as amended
from time to time and administrative interpretations thereunder, if any, which
have been adopted by the Committee thereunder and are in effect on the date
hereof.  Except as defined herein or otherwise stated, capitalized terms shall
have the same meanings ascribed to them under the Plan.

 

3.             Termination of SARs.  The SARs hereby granted shall terminate and
be of no force and effect with respect to any shares of Common Stock not
previously acquired by Smith on the tenth (10th) anniversary of the Grant Date.

 

4.             Exercise of SARs.  Subject to the limitations herein and in the
Plan, the SARs may be exercised with respect to the shares of Common Stock, in
whole or in part, at any time on

 

--------------------------------------------------------------------------------


 

or prior to the tenth (10th) anniversary of the Grant Date, regardless of
Smith’s service status, by written notice to the Company at its principal
executive office.  Notwithstanding any contrary provision of this Agreement or
the Plan, the exercise price of a SAR shall not be less than the fair market
value of the Common Stock on the date of grant under the Plan.

 

5.             Transferability.  The SARs shall not be transferable except by
will or by the laws of descent and distribution.  During Smith’s lifetime, the
SARs may be exercised only by Smith.  No assignment or transfer of the SARs,
whether voluntary or involuntary, by operation of law or otherwise, except a
transfer by will or by the laws of descent or distribution, shall vest in the
assignee or transferee any interest or right whatsoever in the SARs.

 

6.             No Rights as Stockholder.  Smith shall not have any rights as a
stockholder of the Company with respect to any of the shares subject to the
SARs, except to the extent that such shares shall have been acquired by and
transferred to Smith.

 

7.             Dissolution or Merger.  Upon the dissolution or liquidation of
the Company, a merger or consolidation in which the Company is not the surviving
corporation, or a transaction in which another individual or entity becomes the
owner of fifty percent (50%) or more of the total combined voting power of all
classes of stock of the Company, the unexercised portion of the SARs shall
terminate, but Smith shall have the right to exercise the unexercised portion of
the SARs immediately prior to such event.

 

8.             Withholding for Tax Purposes.  Any amount of Common Stock that is
payable or transferable to Smith hereunder may be reduced by any amount or
amounts which the Company is required to withhold under the then applicable
provisions of the Internal Revenue Code of 1986, as amended, or its successors,
or any other federal, state, or local tax withholding requirement.  If Smith
does not elect to satisfy withholding requirements in this fashion, the issuance
of the shares of Common Stock transferable to Smith hereunder shall be
contingent upon Smith’s satisfaction of any withholding obligations that may
apply and Smith’s presentation of evidence satisfactory to the Board that such
withholding obligations have been satisfied.

 

9.             Notice.  Whenever any notice is required or permitted hereunder,
such notice must be in writing and personally delivered or sent by mail.  Any
notice required or permitted to be delivered hereunder will be deemed to be
delivered on the date that it is personally delivered or, whether actually
received or not, on the third (3rd) business day after it is deposited in the
United States mail, certified or registered, postage prepaid, addressed to the
person who is to receive it at the address that such person has heretofore
specified by written notice delivered in accordance herewith.  The Company or
Smith may change, at any time and from time to time, by written notice to the
other, the address that it or he had therefore specified for receiving notices.

 

2

--------------------------------------------------------------------------------


 

Until changed in accordance herewith, the Company and Smith specify their
respective addresses as set forth below:

 

Company:

Sinclair Broadcast Group, Inc.

 

10706 Beaver Dam Road

 

Cockeysville, Maryland 21030

 

Attn:   David B. Amy,

 

Executive Vice President

 

 

with copy to:

Sinclair Broadcast Group, Inc.

 

10706 Beaver Dam Road

 

Cockeysville, Maryland 21030

 

Attn:   Executive Vice President/General Counsel

 

 

Smith:

David D. Smith

 

c/o Sinclair Broadcast Group, Inc.

 

10706 Beaver Dam Road

 

Cockeysville, Maryland 21030

 

10.           Amendment.  Notwithstanding any other provision hereof, this
Agreement may not be supplemented or amended from time to time without the
written consent of Smith and the Company.

 

11.           Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Maryland applicable to
agreements made and to be performed entirely in Maryland.

 

12.           Counterparts.  This Agreement may be executed in multiple
counterparts.  The Company and Smith may sign any number of copies of this
Agreement.  Each signed copy shall be an original, but all of them together
represent the same agreement.

 

[REST OF PAGE LEFT INTENTIONALLY BLANK

– SIGNATURES ON FOLLOWING PAGE]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and Smith have caused this Agreement to be
executed as of the date first above written.

 

 

WITNESS:

 

SINCLAIR BROADCAST GROUP, INC.

 

 

 

 

 

 

 

By:

 

(SEAL)

 

 

Name:

David B. Amy

 

 

Title:

Executive Vice President

 

 

 

 

 

 

 

 

 

 

 

 

(SEAL)

 

 

 

David D. Smith

 

4

--------------------------------------------------------------------------------